oo ECAR POC ROB PSD FER Document 1 Filed 02/24/20 Pagel

UNITED STATES DISTRICT COUR
for the FEB 2 4 2020

Southern District of California

 

 

 

CLERK. U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFOAMIA

BY DEPUTY

 

 

In the Matter of the Search of

(Briefly describe the property to be searched
“or identify the person by name and address)

 

Case No.

Information associated with cellular telephone

#3234075637; IMEI # 355720105885630, stored at the 9OMI8722 5
premises controlled by T-Mobile

APPLICATION FOR A SEARCH WARRANT

amet el el Ne Noe Naser”

I, a federal law enforcement officer’ or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT A

located in the District of NEW JERSEY , there is now concealed (identify the
person or describe the property to be seized):

SEE ATTACHMENT B

The basis for the search under Fed, R. Crim, P. 4 1(c) is (check one or more):
evidence of a crime; |
C] contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;
1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
31 USC 5332, et al. BULK CASH SMUGGLING, et al.

The ap lication is based on these facts:
SEE ATTACHED AFFIDAVIT

wh Continued on the attached sheet,

O Delayed notice of days (give exact ending date if more than 30 days: : ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

(.
Sworn to before me and signed in my presence.

Date: Yat Lo : CARN brs SD

* Judge 'S signature

      

iplicant’s signature

ial Agent Andre Parisella, HSI
Printed name and title

 

 

 

City and state: EL CENTRO, CALIFORNIA Hon, Ruth Bermudez Montenegro, U.S. Magistrate Judge

' Printed name and title

 

 
 

‘Case 2:20-mj-08722-RBM Document1 Filed 02/24/20 PagelID:2 Page 2 of 16

_ ATTACHMENT A

_ T’- Mobile hosts the electronic communication account associated with the
telephone number (323) 407-5637 [and/or IMEI 355720105885630 that is the
subject of this search warrant and search warrant application (the “Subject
Account”). oo

a Mobile Telecommunications

T-Mobile is an electronic communication service provider whose primary
computer information systems and other electronic communications and storage
systems, records, and data are located at 4 Sylvan Way, Parsippany, New Jersey
07504. . |

 
 

Case 2:20-mj-08722-RBM -Document1 Filed 02/24/20 PagelD.3 Page 3 of 16

ATTACHMENT B
Service of Warrant

The officer executing the wartant shall permit the Provider in Attachment A,

as custodian of the electronic files described in Section II below, to locate the

files and copy them onto removable electronic storage media and deliver the
same to the officer,

Items to be Seized

Agents shall seize the following records, data, and information covering
November t, 2019 to February 9, 2020 and maintained by the Provider for
the subject account identified in Attachment A: a,

a. Subscriber information, including:
_ i. Names;

ii. Addresses (including mailing addresses, residential addresses,

business addresses, and. e-mail addresses);.

iii. Local and long distance telephone connection records;

iv. Records of session times and durations, and the temporarily
assigned network addresses (such as Internet Protocol (“TP”)
addresses) associated with those sessions;

v. Length of service (including start date) and types of service

utilized; 7 . ,
vi. Telephone or instrument numbers, including MAC addresses,
Electronic Serial Numbers (“ESN”),.Mobile Electronic Identity
Numbers (“MEIN”), Mobile Equipment Identifier (“MEID”);
Mobile Identification Number (“MIN”), Subscriber Identity
Modules (“SIM”), Mobile Subscriber Integrated Services Digital
Network Number (“MSISDN”); International Mobile Subscriber
Identity Identifiers (“IMSI”), or International Mobile Equipment

Identities (“IMEI”); a

_ vil. Other subscriber numbers or identities; and
viii. Means and source of payment (including any credit card or bank
. account number) and billing records.

b. Records and other information about past wire or electronic.

communications sent or received by the subject account, including:
i.
iti.
_ Source and destination telephone numbers (call detail records),

iv.

Vv.

the date and time of the communication;

the method of the communication;

the source and destination of the communication, such ag the
email addresses, or IP addresses; [and]

Cell site locations and sectors for al] outgoing and incoming
voice, SMS, MMS, and Data communications; [and]

All available PCMD reports

Which are evidence of violations of Title 31 US.C. § 5332, Bulk Cash

Smuggling into or out of the United States; Title 31 U.S.C. § 5316 (a) 1)(A),

Failure to File Report of Export of Monetary Instruments; Title 18 U.S.C, §
37] Conspiracy.
 

O BO wT A BRB WY pp we

10

I]
12

13

14

15

16
17
18
19
20
21
22
23

24 ||

25
26
27
28

 

| AFFIDAVIT .
I, Andre Parisella; being duly Sworn, declare and state as follows:
| ~ INTRODUCTION

(“IMEI”) number: . . .

2, Phone #3234075637; IMEI # 355720105885 630 (hereafter referred to as
“TT-1”) for subscriber information, telephone toll data, and historical cell-site
geolocation data from November I, 2019 to F ebruary 9, 2020,

3. There is probable cause that these records and information constitute

the United States: Title 31 USC § 5316 (a)( 1)(A) Failure to File Report of Export of
Monetary Instruments, Title 31 USC § 1956 Money Laundering and Title 18 US.C., §
371 Conspiracy (collectively, the Target Offenses), as described in Attachment B. This
affidavit and application are sought pursuant to Rule 41 of the Federal Rules of Criminal
Procedure and 18 U.S.C. § 2703(a), which applies to providers of electronic
communication services.- In this case, as will be shown below, T-Mobile provides
electronic communication services in the form of cellular and wireless telephone service
for the subject account. _

4, The following is ‘based on my own personal knowledge; knowledge

 

evidence of violations of Title 31 U.S.C. § 5332, Bulk Cash Smuggling into or out of |

 

 
 

 

as

. EXPERIENCE AND TRAINING
> Tama Special Agent CSA”) and am currently employed with the United
States Department of Homeland Security (DHS), Immigration and Customs

| Enforcement (ICE), Homeland Security Investigations (HSI) and have been so

employed since September 2016. Since May 2017, I have been assigned to the

different electronic devices because it allows access to send instant messages and

communicate with other co-conspirators easily;

b. Individuals involved in smuggling currency will use cellular telephones to

move their contraband to different physical locations, i.e. houses, apartments, vehicles

and storage facilities.

Tracker - Cell Phone Affidavit

 

 
 

 

of checkpoints and border crossings: and

f. The use of cellular telephones by smugglers tends to &enerate evidence that

drop off locations via GPS data.

7. Based on my training and experience, and my consultation with other law

8. In particular, I know that cell phones connect to a provider’s network

moves from one location to another. Providers automatically record and retain this

Tracker - Cell Phone Affidavit

 

 

is stored on the corresponding Service Provider network that may show meet up and/or.

OTR

through cell towers or cell sites. The particular tower or site may change as a phone —

 
 

  

 

aS

PROBABLE CAUSE
9. On or about F ebruary 9, 2020, at approximately 1135hrs, Customs and
Border Protection (CBP) officers at the Calexico East Port of Entry (POE) prepared to

initiate a “blitz” on southbound vehicle traffic. The “blitz” Was a result of a Border

10. While in secondary the Tahoe was scanned through the Z-portal. CBPO

Aguirre noticed anomalies on the rear right side quarter panel of the image. Upon

further inspection officers found U.S. currency in thirty-four (34) packages wrapped in
duct tape with the words “RIVAS” and “CAMIL” written in black marker. $1608 of
U.S. currency was found on PEREZ’s person. The cash totaled $537,388 USD,

ll. In a Mirandized, post arrest interview, PEREZ acknowledged that he knew
it was illegal to Bulk Cash Smuggle. PEREZ explained that he smuggled currency twice
prior to being caught on F ebruary 9°. PEREZ explained that he previously smuggled
currency on Saturday, F ebruary 1 and Saturday, January 25, 2020. PEREZ further

explained that the contact “Chino” in his phone was a co-conspirator. PEREZ also

Tracker - Cell Phone Affidavit

 

 
 

    
  
   
  
   
  
   
   

  

  
 
  

 
   

|

wa

; Fi 9 Pa 9 of 16
2:20-mj-08722-RBM Documenti1 Filed 02/24/20 PagelD.9 Page
ase 2:20-mj- -

12. PEREZ was subsequently arrested for 31 USC 5332 Bulk Cash Smuggling
and transported to Imperial County Jail to be booked. PEREZ’s initial appearance was
on February 1 0, 2020 in case # 20-mj-08498. Arraignment is set for March 5, 2020.

SIGNED CONSENT TO SEARCH FORM

his Samsung cellphone, PEREZ signed a Homeland Security Investigations Consent to

Search Form at approximately 4:08PM. SA Davila and I signed as witnesses. PEREZ

IDENTIFICATION OF CHINO
14. On February 11, 2020, I observed Chino’s contact in PEREZ’s phone
extraction. Chino’s phone number wag recorded as 526863 072968. |
IMAGE #5309848625217163063 |
15. On February 11, 2020, T observed Image #5309848625217163063 from
PEREZ’s phone data extraction. The image was a screen shot of a text message from
Friday, November 29-30" 2019, between CHINO +526861878967 and unknown user

Supervisor Leticia Navarro from Spanish to English. I believe the text message

exchange may be evidence of an agreement to commit criminal activity in furtherance

 

con wuero departe 6197173395 with wuero from chino

ay, November 29, 2019 at

    

de chino (Frid
2:53PM)

    
   

; .

  

Tracker - Cell] Phone Affidavit

 

 

13, On February 9, 2020, PEREZ gave consent to allow HSI agents to search

(presumably PEREZ). (See below.) The text messages were translated by Group .

 
 

  
     
   
   

     
  

50 | Page 10 of 16
20-mj-08722-RBM Document1 Filed 02/24/20 PagelD.10 g
ase 2:20-m|- -

Vicita oiga podria mirar a
temprano? (Friday, Nov. > : early?.

3:45PM) | |
CHINO: si esta bien (Friday, November 29, yes that is fine

2019 at 3:46PM) © —

USER: Ok YO me report (Friday, November ok I will report

 

   
  

  
  

 
   
 
 

29, 2019 at 3:46PM)
CHINO: Pongase de acuerdo ahorita con el | get in agreement with him now
(Friday, November 29, 2019 at 3:46PM)

 
   
 

  
 

 

USER: Ok (Friday, November 29, 2019 at
(3:46PM) |

 
 

CHINO: ok SDQ (Saturday,
2019 at 11:56AM)

   

PEREZ TECS CROSSINGS
16. On February 12, 2020, I queried PEREZ using the CBP TECS System.
PEREZ has five hundred encounters with CBP from August 23, 2012, to F ebruary 19,
2020. PEREZ has Previously crossed at Calexico California West and East, Tecate,
Miami Airport, JFK Airport Ports of Entry, More recently, PEREZ has crossed via
pedestrian and vehicle lanes at the Tecate, Calexico East and West POE on January 3*4,
10% 17th 18" and 24 2020 and February 2™ and git 2020. A subsequent registration
query via NLETS Tevealed the Tahoe is registered to Perez Luis F ernando, 1139 E 68th

Street Apt 9 Los Angeles California 90001,

17. During the post-atrest interview PEREZ provided agents with the

Tracker - Cell Phone Affidavit

 

 

 

 
 

 

 

 

  

 

    

as

has traveled to. To date, all previous efforts have met with negative results. I believe
there is probable cause that historical GPS tracking locations of TT-1 would help to
locate where PEREZ’s stash houses and co-conspirators are residing/located in the
United States. |

19. GPS tracking has proven to be an invaluable tool in assisting and in

| substituting for the actual physical surveillance of criminal Suspects in past

investigations. Aided by historical tracking information, agents conducting background

checks and queries on locations have been able to track the whereabouts of co-

them. The use of this tracking information wil] provide law enforcement the ability to
know exactly Where TT-1 was located from November 1, 2019 to February 9, 2020.

20. Lalsoknow that different providers use the speed with which signals travel
between cel] phones and cell towers (“per call measurement data,” or “PCMD”), as well
as other data, to better calculate and record the location of phones accessing their
networks. Different providers may use different terminology to describe PCMD. For
example, AT&T has referred to the resulting location information as “NELOS” data;
Verizon, as “Real Time Tool” or “RTT” data; Sprint, as PCMD; and T-Mobile, as
“timing advance” data.

21. This application requests such per call measurement data (by whatever

time range: November 1, 2019 to February 9, 2020. During this time Period, the
subscriber for the subject account is believed to have been operating in and around the
Vicinities of Los Angeles, Riverside, Orange, San Bernardino, San Diego, and Imperial

Counties, located in the Southern California region.

Tracker- Celt Phone Affidavit

 

 
 

 

Oo Oo SDH Ww Bb WH BP =

NN NN NN BM KN ND BR He me ee eS ee Oe Le
OYA HW Bw bw SK SG wo wo IY A WN BR wDWNH SF BS

 

 

Case 2:20-mj-08722-RBM Document 1 Filed 02/24/20 PagelD.12 Page 12 of 16

22. I have confirmed that TT-1/cellular device is equipped with technology

that sends GP S/Precision location data to the cellular provider. This equipment provides

a link between the TT-1/cellular device and ‘T-Mobile, where the GPS mobile tracking
equipment generates a signal that fixes the telephone's geographic position. The signal
is then read by satellite, which transmits the location information in a form that their
computer systems are able to calculate. |
- 23. Given these facts, I seek a warrant to search TT-1 for the records and
information in Attachment B. | oO
PRIOR ATTEMPTS TO OBTAIN THE INFORMATION.

24. The United States attempted a data extraction from a Samsung device with
TT-1. No cell site GPS location data of investigative value has been derived or reported
from the extraction, as of this date. |

REQUEST FOR PRECLUSION OF NOTICE & SEALING |
25. This is an ongoing investigation, which I believe if notice of this warrant

were served on the user and/or subscriber immediately, it could result in flight from

prosecution, destruction of evidence, or otherwise seriously jeopardizing the ongoing

investigation by co-conspirators. Accordingly, this application requests that the
accompanying warrant and related materials be sealed until further order of the Court. —
In addition, pursuant to 18 USC § 2705(b), it is requested that this Court order T-Mobile
not to notify anyone of the existence of this warrant, other than its personnel essential
to compliance with the execution of this warrant until August 18, 2020, absent further
order from this Court.
I

/]/

//

//

i]

[f

Tracker - Cell Phone Affidavit

 
 

1

 

Me

ase 2:20-mj-08722-RBM Document1 Filed 02/24/20 PagelD.13 Page 13 of 16

| CONCLUSION
26. WHEREFORE, I request that the Court issue the warrant for historical

tracking information of the above-mentione

 
 
     

 

 

 

LE
Andi Parisoila Special Agent
momyland, ecurity Investigations

yh
_ Subscribed and sworn to before me thisodfaay of February 2020.

ON. RUTH BERMUBEZ MONTENEGRO

UNITED STATES MAGISTRATE JUDGE

 

 

Tracker - Cell Phone Affidavit

 

 
Case 2:20-mj-08722-RBM Document1 Filed 02/24/20 PagelD.14 Page 14 of 16

ATTACHMENT A

_ I - Mobile hosts the electronic communication account associated with the
telephone number (323) 407-5637 [and/or IMEI 355720105885630 that is the
subject of this search warrant and search warrant application (the “Subject
Account”). .

T-Mobile Telecommunications

T-Mobile is an electronic communication service provider whose primary
computer information systems and other electronic communications and storage
systems, records, and data are located at 4 Sylvan Way, Parsippany, New Jersey
07504. .

 
Case 2:20-mj-08722-RBM Document 1 Filed 02/24/20 PagelD.15 Page 15 of 16-

I.

ATTACHMENT B

Service of Warrant

The officer executing the warrant shall permit the Provider in Attachment A,
as custodian of the electronic files described in Section II below, to locate the
files and copy them onto removable electronic storage media and deliver the
same > to the officer. :

Items to be Seized

Agents shall seize the following records, data, and information covering
November 1, 2019 to February 9, 2020 and maintained by the Provider for
the subject account identified in Attachment A: .

a. Subscriber information, including:

‘i.
il.

ii.
iv.

VIL

Vil.
viii.

Names;

Addresses (including mailing addresses, residential addresses,
business addresses, and: e-mail addresses);,

Local: and long distance telephone connection records;

Records of session times and durations, and the temporarily
assigned network addresses (such as Internet Protocol (“IP”)
addresses) associated with those sessions; |
Length of service (including start date) and types of service .
utilized; :
Telephone or instrument numbers, including MAC addresses,

Electronic Serial Numbers (“ESN”), Mobile Electronic Identity

Numbers (“MEIN”), Mobile Equipment Identifier (“MEID”);
Mobile Identification Number (“MIN”), Subscriber Identity

' Modules (“SIM”), Mobile Subscriber Integrated Services Digital

Network Number (“MSISDN”); International Mobile Subscriber

- Identity Identifiers (“IMSI”), or International Mobile Equipment

Identities (“TMET”);
Other subscriber numbers or identities; and
Means and source of payment (including any credit card or bank

account number) and billing records.

b. Records and other information about past wire or electronic
communications sent or received by. the subject account, including:
Case 2:20-mj-08722-RBM Document 1 Filed 02/24/20 PagelD.16 , Page 16 of 16

il.

‘iii.

- source and destination telephone numbers (call detail records),
email addresses, or IP addresses; [and]

iv.

v.

the date and time of the communication;
the method of the communication;
the source and destination of the communication, such as the

Cell site locations and sectors for all outgoing and ‘incoming
voice, SMS, MMS, and Data communications; [and] |
All available PCMD reports

which are evidence of violations of Title 31 U.S.C. § 5332, Bulk Cash
Smuggling into or out of the United States; Title 31 U.S.C. § 5316 (a)(1)(A), —
Failure to File Report of Export of Monetary Instruments; Title 18 U.S.C. §
371 Conspiracy.

 
